I do not think the plaintiff could discontinue without the consent of the defendant, until the defendant's alleged right to have the complaint stricken out had been passed on by the Court. If the right to have the plaintiff adjudged in contempt and to strike out the complaint has accrued to the defendant by reason of the plaintiff's failure to comply with the order of the Court for his examination, it may be, that would be a right to a final determination against the plaintiff of the action. On this point I express no opinion, but it seems to me the defendant is entitled to make the question and have it determined.